—Motion by the petitioners for (a) leave to appeal from an order of the Supreme Court, Suffolk County, dated August 2, 1995, which granted the oral motion of the Town of Huntington to quash a judicial subpoena duces tecum, and (b) a preference in the calendaring of the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the branch of the motion which is for leave to appeal is granted; the petitioners are granted leave to appeal from the order of the Supreme Court, Suffolk County, dated August 2, 1995 (see, CPLR 5701 [a] [2]; [c]; see also, Delloiaco v City of New York, 174 AD2d 705; Yetman v St. Charles Hosp., 112 AD2d 297; Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770); it is further,
Ordered that the branch of the motion which is for a preference is denied as academic; the appeal is decided herewith. Mangano, P. J., Thompson, Pizzuto and Goldstein, JJ., concur.